ON MOTION FOR REHEARING AND • REHEARING EN BANC
THREADGILL, Judge.
The appellant having filed a motion for rehearing and motion for rehearing en banc of this court’s opinion filed July 22, 1987, 509 So.2d 1363. The motion for rehearing en banc is denied. The motion for rehearing is denied except to the extent that we agree to certify the following questions to the Florida Supreme Court as being of great public importance consistent with this court's decision in Smith v. Sturm, Ruger, Smith & Co., Inc., 510 So.2d 343 (Fla. 2d DCA 1876):
I. WHETHER THE LEGISLATIVE AMENDMENT OF SECTION 95.-031(2), FLORIDA STATUTES (1983), ABOLISHING THE STATUTE OF REPOSE IN PRODUCT LIABILITY ACTIONS, SHOULD BE CONSTRUED TO OPERATE RETROSPECTIVELY AS TO A CAUSE OF ACTION WHICH ACCRUED BEFORE THE EFFECTIVE DATE OF THE AMENDMENT.
II. IF NOT, WHETHER THE DECISION OF PULLUM V. CINCINNATI, INC., 476 S0.2D 657 (FLA.1985), APPEAL DISMISSED, 475 U.S. 1114, 106 S.CT. 1626, 90 L.ED.2D 174 (1986), WHICH OVERRULED BATTILLA V. ALLIS CHALM-BERS MFG. CO., 392 S0.2D 874 (FLA.1980), APPLIES AS TO BAR A CAUSE OF ACTION THAT ACCRUED BEFORE THE BATTILLA DECISION.
SCHEB, A.C.J., and CAMPBELL, J., concur.